434 F.2d 1036
Mose SKINNER, Petitioner-Appellantv.UNITED STATES of America, Respondent-Appellee.
No. 30543.
United States Court of Appeals, Fifth Circuit.
Dec. 3, 1970.

Mose Skinner, pro se.
John L. Briggs, U.S. Atty., Aaron K. Bowden, Asst. U.S. Atty., Jacksonville, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from the district court's denial of the appellant's petition for a writ of mandamus.  We affirm.1


2
Appellant has made a blanket request for free copies of his trial transcript and other records in his case, for the purpose of framing a motion to vacate his sentence under 2255.  He does not advert to any possible defects in his conviction which the documents will show, but merely claims that as an indigent he has a right to be furnished with all the records and files pertaining to his conviction.


3
We have consistently held that where a federal prisoner has not attempted to file a petition collaterally attacking his conviction, he is not entitled to obtain copies of court records at the government's expense under 28 U.S.C. 2255 to search the record for possible error.  Walker v. United States, 5th Cir. 1970, 424 F.2d 278; Harless v. United States, 5th Cir. 1964, 329 F.2d 397.


4
As in Lucas v. United States, 6th Cir. 1970, 423 F.2d 683, this federal prisoner petitioner is under none of the special circumstances of the California state prisoner in Wade v. Wilson, 396 U.S. 282, 90 S.Ct. 501, 24 L.Ed.2d 470 (1970).


5
We adhere to our decisions in Walker and Harless, supra.


6
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981